UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 1, 2014 Date of Report (Date of earliest event reported) American Spectrum Realty, Inc. (Exact name of registrant as specified in its charter) Maryland 001-16785 52-2258674 (State or Other Jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2401 Fountain View, Suite 750, Houston, Texas 77057 (Address of principal executive offices) (Zip Code) (713) 706-6200 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 1, 2014, Stacey Speier resigned as a director of American Spectrum Realty, Inc. (the “Company”).Mr. Speier was a member of the Audit, Nominating/Corporate Governance and Compensation Committees of the Board of Directors.In connection with his resignation, Mr. Speier furnished the Company with a letter describing the reasons for his resignation.The Company has separately responded to statements made in Mr. Speier’s letter. Item 9.01.Exhibits and Financial Statements. (a) Exhibits. ExhibitsDescription Letter from Mr. Stacey Speier dated April 1, 2014. Company Responses to Mr. Stacey Speier letter. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN SPECTRUM REALTY, INC. By: /s/William J. Carden Name:William J. Carden Title:Chairman of the Board, President and Chief Executive Officer Date:April 7, 2014
